Title: John Quincy Adams to Thomas Boylston Adams, 1 October 1778
From: Adams, John Quincy
To: Adams, Thomas Boylston



My Dear Brother
Passy october the 1st. 1778

As my thoughts are Principally busied upon the French tongue, & as I wish you to turn yours the same way, earlier than I did, I cannot think of a Subject to write to you upon more agreable & useful both to you & me than this: Pappa who has an opportunity of Conversing with many men of Learning in this Kingdom, among the phisiciens & Lawyers, as well as eclesiasticks, of various orders, particularly with several very learned abbys, he has made it his buisiness to enquire after the best books, & other helps for learning the language of this nation in some future letters to my brother Charles & you, I will give you a List of the grammers, Dictionarys, & treatisies upon the French tongue which he has collected as I have the use of this little library if I do not make myself master of French it will not be for want of opportunity or of books but that this talent with which Providence has intrusted me may be improved to the best advantage it is necessary to be a good husband of my time.
I cannot impress too strongly upon my mind or recommend too warmly to you the importance of a sentence which I lately read in a French writer “tous les momens de 1’enfans sont precieux” with which I take my Leave of you and subscribe myself your affectionate Brother

John Quincy Adams

